Citation Nr: 1722832	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to an initial evaluation in excess of 20 percent for the service-connected multi-level degenerative arthritis and disc disease of the cervical spine ("cervical spine disability").


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1975. 

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes the Veteran filed a claim for PTSD in June 2010. In a February 2016 remand, the Board recharacterized his claim more generally as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD. See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board. A transcript of the proceeding was associated with the virtual record.

The claims were remanded in February 2016 for further development

The issue of entitlement to service connection for neuropathy, has been raised by the record in a July 2016 VA medical examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The examination report reflects the Veteran with complaints of his left arm being cold. The report further noted that there is no evidence by electromyogram (EMG) of left anterior interosseous nerve damage. However, the examination report noted that the Veteran's clinical picture is consistent with an ischemic monomelic neuropathy. Lastly, the examiner explained that the Veteran's diffusely low conduction velocities are likely due to a mild polyneuropathy consistent with diabetes. As the Veteran's neuropathy condition has yet to be adjudicated, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's multi-level degenerative arthritis and disc disease of the cervical spine has been manifested by forward flexion greater than 15 degrees, with no objective evidence of ankylosis or no incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for multi-level degenerative arthritis and disc disease of the cervical spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2016), see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Multi-level degenerative arthritis and disc disease of the cervical spine

The Veteran's service-connected cervical spine disability has been rated as 20 percent disabling under Diagnostic Code 5242. 38 C.F.R. § 4.71a (2016). 

The general rating formula provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

In addition, intervertebral disc syndrome (IVDS) may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A February 2010 VA examination reflected the Veteran's cervical spine had a forward flexion from 0 to 20 degrees, extension from 0 to 20 degrees, right lateral flexion from 0 to 35 degrees, left lateral flexion from 0 to 35 degrees, right lateral rotation at 60 degrees, and left lateral rotation at 40 degrees. The Veteran's combined range of motion of his cervical spine was 210 degrees.

A VA medical examination was obtained in April 2011. The VA examination reflected the Veteran's cervical spine had the following range of motion: forward flexion from 0 to 45 degrees, which was unchanged on repetitive testing; extension from 0 to 30 degrees, which was unchanged on repetitive testing; right lateral flexion from 0 to 30 degrees, which remained unchanged on repetitive testing;  left lateral flexion from 0 to 25 degrees on initial testing and 0 to 20 degrees on repetitive testing; right lateral rotation 0 to50 degrees, which remained unchanged on repetitive testing; and left lateral rotation 0 to 40 degrees on initial testing and 0 to 25 on repetitive testing. The Veteran's combined range of motion of his cervical spine was 200 degrees on repetitive testing.

A January 2015 VA examination reflected the Veteran's cervical spine had a forward flexion from 0 to 20 degrees, extension from 0 to 15 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 10 degrees, right lateral rotation 0 to 20 degrees, and left lateral rotation 0 to 5 degrees. The Veteran's combined range of motion of his cervical spine was 90 degrees. The examination report reflects tenderness within the Veteran's neck and trapezius. The examination notes, pain, no abnormal gait or spinal contour, no muscle atrophy, no radiculopathy, no anklyosis, no IVDS, and no neurologic abnormalities related to his cervical spine.

A July 2016 VA examination reflected the Veteran's cervical spine had a forward flexion from 0 to 20 degrees, extension from 0 to 10 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 10 degrees, right lateral rotation 0 to 20 degrees, and left lateral rotation 0 to 10 degrees. The Veteran's combined range of motion of his cervical spine was 90 degrees. The examination report reflects tenderness within the Veteran's bilateral cervical paraspinals and upper traps. The examination notes pain, no abnormal gait or spinal contour, no muscle atrophy, no radiculopathy, no anklyosis, and no IVDS.

Since the Veteran's cervical spine demonstrated a forward flexion greater than 15 degrees; a rating exceeding 20 percent is not warranted under DC 5242. A higher rating exceeding 20 percent is not warranted as the competent credible evidence does not indicate that the Veteran has forward flexion restricted to 15 degrees or less, or favorable ankylosis or unfavorable ankylosis of the entire cervical spine or entire spine.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.


 Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's cervical spine disability are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's cervical spine disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his cervical spine disability. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for the service-connected multi-level degenerative arthritis and disc disease of the cervical spine is denied.


REMAND

As noted earlier, the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD was remanded by the Board in January 2016. The Board concluded that a new examination/opinion needed to be obtained. The Board instructed the examiner to opinion whether is it clear and unmistakable (obvious and manifest) that a psychiatric disability pre-existed the Veteran's active military service, and if so, is it clear and unmistakable that a psychiatric disability was not aggravated during such service beyond the natural progress of the disease. The Board further noted that if it is not clear and unmistakable that an acquired psychiatric disability pre-existed service and was not aggravated during service, the examiner must indicate whether it is it at least as likely as not that an acquired psychiatric disorder existed during service or is otherwise related to service.

A VA examination and opinion was obtained in May 2016. The examination report reflects the Veteran with a diagnosis of Bipolar II Disorder. The examiner opined that it is at least as likely as not that the Veteran's diagnosis of Bipolar II Disorder manifested prior to his entry into active military service. The examiner further opined that it is less likely than not that the Veteran's symptoms of Bipolar II were aggravated by active service beyond the normal progression of the disease. The examiner explained that the Veteran described the early onset of symptoms of bipolar in adolescence, notably a suicide attempt at the age of 15. Lastly, the examiner opined that it is less likely than not that the Veteran's Bipolar disease was aggravated beyond normal progression by events during his active military service. Though acknowledging the Veteran's in-service psychiatric treatment in 1975; the examiner concluded that the veteran's mental disorder was stable at the time of separation and was worsened post-service.

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Here, the Board specifically requested an opinion as to whether it clear and unmistakable that a psychiatric disability pre-existed the Veteran's active military service, and if so, is it clear and unmistakable that a psychiatric disability was not aggravated during such service beyond the natural progress of the disease. This standard is different than the medical opinion provided by the May 2016 examiner. As such, the Board finds that a supplemental opinion addressing its inquiry is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA supplemental medical opinion to determine the nature and etiology of the Veteran's acquired psychiatric disability. 

The examiner should offer an opinion in response to the following: 

a.) Is it clear and unmistakable (obvious and manifest) that a psychiatric disability pre-existed the Veteran's active military service and if so, is it clear and unmistakable (obvious and manifest) that a psychiatric disability was not aggravated during such service beyond the natural progress of the disease. The examiner is informed that aggravation may not be conceded when the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 

b.) If it is not clear and unmistakable that an acquired psychiatric disability pre-existed service and was not aggravated during service, the examiner must indicate whether it is it at least as likely as not that an acquired psychiatric disorder existed during service or is otherwise related to service.

A complete rationale must be provided for all opinions expressed. If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation. All current psychiatric disorders should be clearly reported.

The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all the evidence of record. If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


